Opinion by
Oliver, P. J.
The case was submitted for decision on the record •made, including the sample and a stipulation. In view of the stipulation that the ■merchandise consists of “beads permanently strung in the form of necklaces,” ■the claim for classification as manufactures of palm leaf under paragraph 1537 (a) was overruled, since both the provisions for beads and articles made of beads are ■more specific (United States v. Emrich & Schorsch, 13 Ct. Cust. Appls. 199, T. D. 41053). Further, in view of the stipulation that the merchandise consists of •“beads permanently strung in the form of necklaces by means of cotton thread,” .•and the proviso of paragraph 1503 that the rates of duty on beads therein “shall ■be applicable whether such * * * beads are strung or loose,” the court was of ■¡the opinion that the classification by the collector as articles composed wholly •or in chief value of beads was erroneous. The merchandise was therefore held properly dutiable at 35 percent under paragraph 1503 as beads, not specially ■provided for. (Theo. L. Stern & Co. (Inc.) v. United States, 20 C. C. P. A. 423, T. D. 46260, cited.)